Citation Nr: 1734209	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-28 600	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased initial evaluation for hypothyroidism, presently rated as 10 percent disabling from May 1, 2012, and 30 percent disabling from January 14, 2016.  

2. Entitlement to an increased initial rating for bilateral hearing loss, presently rated as noncompensable from May 1, 2012, and as 20 percent disabling from December 28, 2015.

3. Entitlement to an initial rating in excess of 10 percent for tendonitis of the left shoulder, secondary to fracture of the left clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal has since been assumed by the RO in Muskogee, Oklahoma.  

As a matter of background, the issues on appeal previously came before the Board in September 2015, at which time they were remanded for additional development.  

The issue of an increased disability rating for left shoulder tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For all periods on appeal, the Veteran's hypothyroidism has been manifested by cold intolerance, slowing of thought, and sleepiness.  

2. Prior to August 8, 2013, the Veteran's hearing loss was manifested by hearing impairment no worse than auditory acuity Level I in the right ear and Level V in the left ear.

3. Between August 8, 2013, and December 28, 2015, the Veteran's hearing loss was manifested by hearing impairment no worse than auditory acuity Level I in the right ear and Level XI in the left ear.

4. From December 28, 2015, the Veteran's hearing loss has been manifested by hearing impairment no worse than auditory acuity Level III in the right ear and Level VII in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for hypothyroidism have been met for all periods on appeal.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code (DC) 7903 (2016).

1. The criteria for a compensable rating for bilateral hearing loss, prior to August 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, DC 6100 (2016).

2. The criteria for a 10 percent rating for bilateral hearing loss have been met from August 8, 2013, to December 28, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, DC 6100.

3. The criteria for a rating in excess of 20 percent for bilateral hearing loss from December 28, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in November 2011.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Ratings

The Veteran is presently service connected for hypothyroidism, rated as 10 percent disabling from May 1, 2012, and as 30 percent disabling from January 14, 2016.  He is also service connected for bilateral hearing loss, rated as noncompensable from May 1, 2012, and as 20 percent disabling from December 28, 2015.  He asserts that he is entitled to increased ratings for both disabilities from the date of service connection.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the disabilities presently on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

After a careful review of the evidence of record, the Board finds that the Veteran's hypothyroid should be granted a 100 percent rating for all periods on appeal.  The Board will also assign a 10 percent rating for bilateral hearing loss effective August 8, 2013, to December 28, 2015, but finds that the other periods on appeal have been correctly rated as noncompensable prior to August 8, 2013, and as 20 percent compensable from December 28, 2015.  The Board will address each individually.

Hypothyroidism

The Veteran's hypothyroidism is rated under Diagnostic Code 7903, which specifically addresses diagnosed hypothyroidism.  Under the applicable diagnostic criteria, a 10 percent rating is assigned for fatigability, or; continuous medication required for control.  A 30 percent rating is assigned for fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned with evidence of muscle weakness, mental disturbance, and weight gain.  Finally a 100 percent rating is assigned for evidence of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (defined as dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 (2016).  

After careful review, the Board finds that a 100 percent rating should be assigned for all periods on appeal from the date of service connection.

Specifically, the Board observes that the Veteran was afforded a VA examination in December 2012, which specifically noted cold intolerance as a symptom.  Cold intolerance was again noted in his January 2016 VA examination.  Although other symptoms such as muscular weakness and cardiovascular involvement have not been recorded, the Diagnostic Code specifically assigns a total rating when cold intolerance is noted.  The Board further observes that, although not 60 beats or less, the Veteran's heart rate in December 2012 was 61 beats per minute, exceedingly close to the definition of bradycardia in the Diagnostic Code.  The January 2016 examination report also found evidence of sleepiness, which is listed as a symptom worthy of a 100 percent rating.  He also reported slowing of through and mental sluggishness resulting in his needing to write things down or he will forget what is said to him.  

In light of the above, the Board will afford the Veteran the benefit of the doubt, and assign a total rating for hypothyroidism for all periods on appeal.  

Bilateral Hearing Loss

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In October 2012, the Veteran was afforded a VA examination in connection with his initial service-connection claim.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
LEFT
75
60
60
70
66.25
RIGHT
25
35
40
55
38.75

Speech discrimination scores were 98 percent correct in the left ear and 86 percent correct in the right ear.  The diagnosis was bilateral sensorineural hearing loss.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear.  38 C.F.R. §4.85, Table VI.  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted for the right ear.  

Application of the above result to Table VI shows Level III hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  However, because the report shows pure tone thresholds greater than 55 decibels for all four specified frequencies, the Board observes that application of Table VIa provides for Level V hearing acuity in the left ear.  38 C.F.R. §4.85, Table VIa.  

However, even presuming Level I hearing acuity in the better ear and Level V hearing acuity in the poorer ear, application of those ratings results in a noncompensable disability rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  

The Veteran subsequently submitted a private audiological evaluation report, dated August 8, 2013.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
LEFT
60
65
65
75
66.25
RIGHT
25
30
35
45
33.75

Speech discrimination scores were 28 percent correct in the left ear and 94 percent correct in the right ear.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear.  38 C.F.R. §4.85, Table VI.  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted for the right ear.  

Application of the above result to Table VI shows the maximum Level XI hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Because the report shows pure tone thresholds greater than 55 decibels for all four specified frequencies, the Board observes that application of Table Via again provides for Level V hearing acuity in the left ear.  38 C.F.R. §4.85, Table VIa.  However, in this instance, Table VI shows the greater numeral.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level XI hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Level I hearing acuity in the better ear and level XI hearing acuity in the poorer ear results in a 10 percent disability rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran also submitted a private audiological evaluation report, dated December 27, 2015.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
LEFT
60
70
N/A
80
70
RIGHT
35
35
50
55
43.75

Speech discrimination scores were 13 percent correct in the left ear and 100 percent correct in the right ear.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear.  38 C.F.R. §4.85, Table VI.  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted for the right ear.  

Application of the above result to Table VI shows the maximum Level XI hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  The audiogram did not actually provide a frequency at 3000 Hertz, and therefore, the Board cannot apply Table VIa, however, in this instance, Table VI shows provides for the maximum numeral, and therefore, Table VIa would not provide a greater numeral anyway.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level XI hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Level I hearing acuity in the better ear and level XI hearing acuity in the poorer ear results in a 10 percent disability rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.

Finally, on December 28, 2015, the Veteran was afforded a new VA examination.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
LEFT
55
65
60
70
63
RIGHT
20
20
30
50
30

Speech discrimination scores were 32 percent correct in the left ear and 76 percent correct in the right ear.  

Application of the above audiogram results to Table VI reveals Level III hearing acuity in the right ear.  38 C.F.R. §4.85, Table VI.  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted for the right ear.  

Application of the above result to Table VI shows the maximum Level VII hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Because the report shows pure tone thresholds greater than 55 decibels for all four specified frequencies, the Board observes that application of Table Via again provides for Level V hearing acuity in the left ear.  38 C.F.R. §4.85, Table VIa.  However, in this instance, Table VI shows the greater numeral.  

Application of the above audiogram results to Table VI reveals Level III hearing acuity in the right ear and Level VII hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Level III hearing acuity in the better ear and level VII hearing acuity in the poorer ear results in a 20 percent disability rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  The Board does acknowledge that the private audiogram, dated the day before, showed hearing acuity of Level XI in the left ear.  However, even affording the Veteran the benefit of the doubt, he would still only be assigned a 20 percent rating when applying that rating to Table VII.

In light of the above, the Board finds that the initial noncompensable rating for bilateral hearing loss was correct.  However, from August 8, 2013, the date of the private audiogram, a 10 percent rating should be assigned.  Beginning December 28, 2015, the Board again finds that the 20 percent rating which is presently assigned is correct under the diagnostic criteria.

This determination is based upon consideration of applicable rating provisions.  The Board also notes that the foregoing VA examination reports specifically addressed the functional limitations caused by the Veteran's hearing loss, as reported by the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, however, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a compensable rating.  See Lendenmann, 3 Vet. App. at 349.



ORDER

A 100 percent rating for hypothyroidism is granted for all periods on appeal.

From May 1, 2012, to August 8, 2013, a compensable rating for bilateral hearing loss is denied.

From August 8, 2013, to December 28, 2015, a 10 percent rating for bilateral hearing loss is granted.

From December 28, 2015, a rating in excess of 20 percent for bilateral hearing loss is denied. 


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this case, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was most recently afforded a VA examination of his shoulder disability in January 2016.  Unfortunately, that examination report does not comply with the holding in Correia.  Therefore a new examination must be conducted.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his appeal.  Any outstanding VA treatment records should be associated with the electronic claims file.

2. Schedule the Veteran for a new VA examination of his left shoulder.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's shoulder disability, to include range of motion findings in degrees, and any evidence of ankylosis, any impairment of the humerus, or any malunion or disunion of the clavicle or scapula.  Additional limitation of motion due to pain, weakness, fatigability, locking, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  Flare-ups should be addressed in terms of additional limitation of motion, if they exist (if flare-ups are reported, but not present at the time of the examination, the examiner should estimate the extent of functional limitation resulting from the flare-ups, expressed in degrees of lost motion.  If the examiner is unable to provide such estimates, then a reason for this must be articulated).  Any incapacitating exacerbations should be reported and described.

All findings must include range of motion testing in active and passive motion, and in weight bearing and non-weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If any benefit on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


